Citation Nr: 1110221	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-08 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for a low back disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a stomach condition, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for osteoarthritis of the right hip (claimed as an unspecified right hip condition).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

F. Yankey, Counsel
INTRODUCTION

The Veteran served on active duty from April 1979 to June 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied increased ratings for the Veteran's low back disability and stomach condition, and denied service connection for osteoarthritis of the right hip, claimed as an unspecified right hip condition.  Prior to the July 2007 rating decision, the RO in New York had jurisdiction of the Veteran's claim.  Jurisdiction has been returned to the RO in New York.

The Board also notes that the Veteran submitted additional medical evidence in January and March 2010, pertinent to the low back and right hip claims, along with statements describing the documents she was submitting.  She has not waived consideration of this newly submitted evidence by the agency of original jurisdiction (AOJ).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her February 2009 VA Form 9, the Veteran requested a hearing before the Board at the RO.  In December 2010, the RO advised the Veteran that her hearing was scheduled for a date in January 2011 at the RO.  Later in December 2010 the Veteran requested that her hearing be rescheduled at the RO's facilities in Albany, New York.  The record does not reflect that there was any response to her request.  The Board understands that there are plans for the RO to begin offering videoconference hearings from Albany, New York.

In a statement from the Veteran dated January 12, 2011, she requested that her hearing scheduled for that day be rescheduled due to the fact that she did not have adequate transportation due to the snowstorm that had affected the area at that time.  The Board finds that the Veteran has demonstrated good cause in accordance with the provisions of 38 C.F.R. § 20.704(d) and her motion to reschedule her hearing is granted.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran whether it would be possible for her to have a Board hearing in Albany, New York.

2.  The Veteran should be scheduled for a Board hearing in Albany, New York, or at the RO, according to what is feasible and in accordance with her wishes.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

